     Case 5:05-cr-00220 Document 141 Filed 10/20/20 Page 1 of 4 PageID #: 617



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT BECKLEY

UNITED STATES OF AMERICA

v.                                        CRIMINAL NO. 5:05-00220

LANDON LOVING

                        MEMORANDUM OPINION AND ORDER

       In Bluefield, on October 19, 2020, came the defendant,

Landon Loving, in person and by counsel, E. Ward Morgan; came

the United States by Courtney Lucille Cremeans, Assistant United

States Attorney; and came Senior United States Probation Officer

Amy Berry-Richmond, for a hearing on the petition to revoke the

defendant’s term of supervised release.

       The court informed the defendant of the alleged violations

contained in the petition to revoke the term of supervised

release, filed on September 23, 2020.           The court advised the

defendant that, pursuant to Rule 32.1(b) of the Federal Rules of

Criminal Procedure, he has the right to a hearing and assistance

of counsel before his term of supervised release could be

revoked.     Whereupon the defendant, by counsel, admitted the

conduct contained in the charges numbered Violations 1 and 2 in

the petition.      The court found those charges were established by

a preponderance of the evidence.

       Having heard arguments of counsel, the court found that the

Guideline imprisonment range for the revocation of supervised
  Case 5:05-cr-00220 Document 141 Filed 10/20/20 Page 2 of 4 PageID #: 618



release upon such grounds was 6 to 12 months.          The court further

found that the Guideline ranges issued by the Sentencing

Commission with respect to revocation of probation and

supervised release are policy statements only and are not

binding on the court.     Thus, the court stated that the relevant

statutory provision is 18 U.S.C. § 3583(e)(3), which provides a

maximum term of imprisonment of 60 months on Count One and 36

months on Count Two.     Neither party objected to the Guideline

range and statutory penalty as determined by the court.            The

court found that there was sufficient information before the

court on which to sentence defendant without updating the

presentence investigation report.

     After giving counsel for both parties and defendant an

opportunity to speak regarding the matter of disposition, the

court ORDERED, pursuant to the Sentencing Reform Act of 1984,

that the defendant’s term of supervised release be revoked, and

he is to be incarcerated for a term of twelve (12) months on

each count, to run concurrently.         Upon completion of his term of

incarceration, the defendant will be subject to a period of

supervised release for forty-eight (48) months on each count, to

run concurrently.




                                     2
  Case 5:05-cr-00220 Document 141 Filed 10/20/20 Page 3 of 4 PageID #: 619



     In considering the proper term of imprisonment to be

imposed, the court considered the factors set forth in 18 U.S.C.

§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5),

(a)(6), and (a)(7), as well as the Chapter 7 policy statements

and concluded that the sentence imposed is an appropriate

sanction for the defendant’s breach of trust, taking into

account the nature and circumstances of the violations and the

history and characteristics of the defendant.          The court further

concluded that the twelve-month sentences imposed will provide

adequate deterrence to criminal conduct and protect the public

from further crimes of the defendant.

     The defendant was informed of his right to appeal the

court’s findings and the revocation of his supervised release.

The defendant was further informed that in order to initiate

such an appeal, a Notice of Appeal must be filed in this court

within fourteen (14) days.      The defendant was advised that if he

wishes to appeal and cannot afford to hire counsel to represent

him on appeal, the court will appoint counsel for him.            The

defendant was further advised that if he so requests, the Clerk

of court will prepare and file a notice of appeal on his behalf.

     The defendant was remanded to the custody of the United

States Marshals Service.



                                     3
  Case 5:05-cr-00220 Document 141 Filed 10/20/20 Page 4 of 4 PageID #: 620



     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record, the United States

Marshal for the Southern District of West Virginia, and the

Probation Department of this court.

     IT IS SO ORDERED this 20th day of October, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     4
